TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00803-CV



    In re Hino Electric Power Company, Inc. and Hino Electric Holding Company, L.P.


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relators Hino Electric Power Company, Inc. and Hino Electric Holding Company,

L.P. filed a petition for writ of mandamus and a motion for temporary relief. See Tex. R. App.

P. 52.8, 52.10. On December 3, 2010, we granted the motion for temporary relief and stayed the

proceedings at the trial court pending our resolution of the petition for writ of mandamus. Having

reviewed the petition, the response filed by the real parties in interest, the relators’ reply, the sur

reply filed by the real parties in interest, and the record, we dissolve our stay and deny the petition

for writ of mandamus.




                                               David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Filed: January 21, 2011